DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Rock, US PGPub 2002/0030293 in view of Hartmann, CH666317 (attached machine translation used for interpretation).

    PNG
    media_image1.png
    741
    454
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    439
    295
    media_image2.png
    Greyscale

Hartmann teaches a similar lifting assembly (see fig 4) including a screw mechanism (52) comprising a screw (upper region of 52 – fig 4) and a sleeve (lower region of 52 – fig 4), the screw (as described above) and the sleeve (as described above) are provided with an external thread (see angled lines in screw) and an internal thread (located within sleeve) matching with each other, respectively; a driving mechanism (connected to 52) configured to drive one of the screw (as described above) and the sleeve (as described above) to rotate in relative to the other, such that the screw mechanism (52) extends or retracts, whererin the screw (as described) is configured to be rotatably attached to one of the operating platform (40).  It would have been obvious to provide the screw mechanism described by Hartmann to the system disclosed by Rock, in order to precisely and simply control the platform spacing within the lifting assembly. 

Regarding claim 3, Rock in view of Hartmann discloses the lifting assembly of claim 1, but does not specify a plurality of screw mechanisms disposed along the perimeter.  It would have been obvious to one having ordinary skill to include multiple evenly spaced screw mechanisms in the specified arrangement since it has been held that mere duplication of the essential working parts of a device involves only routing skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  One having ordinary skill in the art would be motivated to include multiple screw mechanisms in the specified orientation in order to modify the distances between platforms while ensuring they remain parallel and reduce stresses on a single screw mechanism.
Regarding claim 4, Rock in view of Hartmann discloses the lifting assembly of claim 1, wherein the plurality of first pawls (62,64) include telescopic first pawls (see fig 4) disposed at the side face (left and right side in fig 4) of the supporting platform (60) and the plurality of second pawls (32,34) includes telescopic second pawls (see fig 4) at the side face (left and right side in fig 4) of the operating platform (30)
Regarding claim 5, Rock in view of Hartmann discloses the lifting assembly of claim 4, wherein the size and position of the first (62,64) and second pawls (32,34) are configured to fit with apertures (16) on the inner wall (inner side of 14) of a hoistway (14), such that the first (62,64) and second pawls (32,34) are moveable into the apertures (16).
Regarding claim 6, Rock in view of Hartmann discloses the lifting assembly of claim 5, wherein the screw (as described above – Hartmann) and the sleeve (as described above – Hartmann) are sized that at least when the screw mechanism (52 – Hartmann) is at maximum extending length, the supporting platform (60) or the operating platform (30) can be lifted to a height that enables the first pawls (62,64) or the second pawls (32,34) to fit with apertures at a higher position (see fig 3 vs fig 4).

Regarding claim 8, Rock in view of Hartmann discloses the lifting assembly of claim 7, wherein a screw mechanisms (52) is disposed perpendicular to the top surface of the supporting platform (60) and the bottom surface of the operating platform (30) – see fig 4.  Rock in view of Hartmann discloses the lifting assembly of claim 1, but does not specify a plurality of screw mechanisms.  It would have been obvious to one having ordinary skill to include a plurality of screw mechanisms since it has been held that mere duplication of the essential working parts of a device involves only routing skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  One having ordinary skill in the art would be motivated to include multiple screw mechanisms in order to modify the distances between platforms while ensuring they remain parallel and reduce stresses on a single screw mechanism.
Regarding claim 13, Rock in view of Hartmann discloses the lifting assembly of claim 1, wherein the operating platform (30) comprises a working platform (see worker in fig 3).
Regarding claim 14, Rock in view of Hartmann discloses a jump elevator (see fig 3 vs fig 4) characterized in that it comprises the lifting assembly according to claim 1.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Rock in view of Hartmann and further in view of Kuo, US Patent 7,404,468.
Regarding claim 9, Rock in view of Hartmann discloses the lifting assembly of claim 1 but does not disclose the transmission mechanism.

    PNG
    media_image3.png
    371
    288
    media_image3.png
    Greyscale

Kuo teaches a similar screw based elevator actuator (see fig 1), wherein the driving mechanism (40) comprises a motor (41) and a transmission mechanism (42), wherein the motor (41) selectively actuates the screw mechanism (44) through the transmission mechanism (42).  It would have been obvious to provide the transmission mechanism described by Kuo to the system disclosed by Rock in view of Hartmann in order to employ a more optimal motor for the load conditions of the setup.
Regarding claim 10, Rock in view of Hartmann and further in view of Kuo discloses the lifting assembly of claim 9, wherein the motor (41 - Kuo) is disposed on the operating platform (30).
Regarding claim 11, Rock in view of Hartmann and further in view of Kuo discloses the lifting assembly of claim 9, wherein the transmission mechanism (42) comprises a gear transmission mechanism (see fig 2 - Kuo).

Response to Arguments
Applicant's arguments filed 3/10/2022 have been fully considered but they are not persuasive. 
On pages 8-9 of the Remarks, Applicant argues that it would not have been obvious to combine Rock and Hartmann since they are very different – specifically because Rock is an internally mounted climber and Hartmann is an externally mounted climber and that the clamping mechanism of Hartman is .  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIEGELMAN whose telephone number is (571)270-7956. The examiner can normally be reached 8-6 EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL A. RIEGELMAN
Primary Examiner
Art Unit 3654



/MICHAEL A RIEGELMAN/Primary Examiner, Art Unit 3654